Treat, D. J.
These’eases were heard at the same time,'and rest mainly on the same general principles. Some of the evidence introduced was incompetent, it being merely hearsay, as contradistinguished from “ verbal facts.” Discarding all such, the main question decisive of the eases is as to defendant’s negligence. Although the shipment of cotton on open or flat cars may not be in itself such an act of negligence as would make the carrier liable under all contingencies, yet, when such shipment is made, there is devolved upon the carrier the duty to take the additional precautions needed for the protection and safety of the cotton. In these eases it seems that not only was no such precaution taken, but that the train, in two of the cases, was hurried forward when fires were adjacent to the track, or sufficiently so to render it more than probable that so inflammable an article would be ignited and destroyed. In the other case, the negligence, although not so gross, was extremely culpable. It is admitted that if the loss was caused by defendant’s negligence the plaintiff must recover. It is unnecessary to consider what effect, if any, the Texas statute would have upon the exemptions in the hills of lading against loss by fire, so far as the defendant is concerned. Rev. St. Texas, 1879, p. 48.
Judgments for the plaintiff will be entered for the respective amounts, with interest at the rate of 6 per cent, per year from January 10, 1877, with costs.